DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 5/30/2022. Claim 7 is pending in the application. Claim 7 was amended.
	Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 USC 103 as being unpatentable over Akai et al. (EP1040759A1), Orii et al. (JPH01222736) and  Maruyama et al. (JP2013013339) cited by the applicant in an IDS, as evidenced for example, by Schroeder (US 2013/0156889 Al) and Holscher et al. (GB1413965).
Akai discloses a method of making a bi-layered fermented milk product comprising preparing a  fermented milk layer (yogurt) with no added thickener, and therefore being substantially free of gelatin as claimed, and placing a food layer on the fermented milk layer, wherein the food layer contains a low methoxyl pectin , ([0028] , test example 1) which by definition has a degree of esterification of <50 , wherein the brix value of the yogurt layer is 40-50 degrees and that of the food layer is 10-25 degrees, whereby the value obtained by subtracting the brix values falls within the claimed range of 21 or less (for example, (40-25) is  15), as claimed. Akai discloses that  turbidity of the sauce and the yogurt at the time of filling and color run after storage can be controlled by mixing stabilizers and an emulsifying agent into the sauce and making the specific gravity value of the sauce smaller than that of the fermented milk layer.
Akai recognizes that specific gravity difference between yogurt and the sauce is a result effective variable in the stability of a bi-layered yogurt product wherein the yogurt layer does not contain an added stabilizer.  Akai does not specifically disclose a viscosity of the fermented milk layer.
Orii discloses a method of making a bilayered fermented milk product in which the lower fermented milk layer is prepared by pulverizing a curd, and placing a jelly layer on top of the fermented milk layer.   Orii discloses LM pectin having an esterification degree of 32 to 40 as a thickening stabilizer at 0.05 to 1.5% by weight, preferably about 0.4 to about 0.8% by weight (machine translation), and a viscosity of 4000 cp  or more.  Orii in particular discloses advantages of a pulverized curd in obtaining a fermented milk layer with high viscosity (page 2 paragraph 2). 
Murayama in making a bilayered fermented milk product discloses that considering proper filling and texture of fermented milk, it was found that the filling viscosity of the lower fermented milk portion is preferably in the range of 950 to 4000  mPa•s [0049]. to obtain a product with desired characteristics in that invention. overlapping the claimed limitation of 3500 cp or more. Maruyama observed that if the difference between the specific gravity of the two layers is zero or lower, preferably in the range of 0 to -0.005, an acceptable bilayered product is obtained [0054].  
It was known in the art at the time of the invention that water separation and color diffusion from the fruit layer to the dairy layer in a bilayered fermented milk product can be decreased by more or less equalizing the osmotic pressure in the two layers by adapting the content of soluble solids as exemplified by sugars (brix by definition) in the two layers, i.e. by lowering the sugar content of the fruit layer, and/or increasing the level of sugars of the dairy layer. A preferred soluble solids content is 10%-20% by weight in the dairy layer and 20% to 40% by weight in the fruit layer, (column 2 lines 120-130) which corresponds to a difference in brix difference of less than 21%.
As Orii ,Akai and Maruyama are all  directed to a layered fermented milk product comprising a fermented milk layer and fruit sauce layer, it would have been obvious to one of ordinary skill in the art to configure a brix difference between the component layers in Orii with guidance from the disclosure in Akai to enable having a bilayered fermented milk product with desired organoleptic properties and a jelly /fruit sauce layer of desired thickness. 
Orii  and Maruyama directed to a viscous fermented milk layer that having a viscosity greater than 3500 cps, which is achieved by adding a thickener.  Akai does not disclose a thickener.  Akai , Orii and Murayama do not teach the limitation of “removing whey from a slurry of fermented milk obtained by pulverizing a curd of fermented milk”.  Orii discloses advantages of pulverizing the curd, but does not disclose a concentration step by removing whey. The instant invention requires a concentration step.  
However, at the time of the current invention, strained yogurt having higher viscosity than unstrained yogurt was known. For example,  Schroeder discloses that  strained yogurt  (Greek yogurt)  concentrated by removing whey from the curd typically has a viscosity of  up to 21000 cps, [0006]. It would have been obvious to one of ordinary skill in the art looking to obtain a fermented milk layer of desired viscosity without using thickeners, to alternatively consider separating whey from a pulverized curd to obtain a concentrated fermented milk layer with desired viscosity, with a reasonable expectation of success. Motivation for the modification  is available from market needs based on consumer preferences for fewer additives in food products and to avoid known taste issues with added thickeners in fermented milk products.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modification of prior art with a concentration step by whey removal is based on knowledge that was generally available to one of ordinary skill in the art..
Claim 7 is therefore prima facie obvious over the art.
Response to Arguments
Claim amendments render the previous rejection of claims moot. Amended claim 7 is addressed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793